Citation Nr: 0104937	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-22 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
October 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


REMAND

In December 1998, the veteran submitted a claim for service 
connection for a nervous breakdown.  He asserts that he has 
post-traumatic stress disorder (PTSD) as a result of exposure 
to stressful combat-related events.  Service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2000); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that he was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor. Id.

The evidence on file indicates that a VA physician clinically 
diagnosed the veteran with PTSD in April 1999.  However, 
there are several problems that require additional 
evidentiary development.  The veteran indicated that he 
served for three months with the NSA (Naval Support 
Activity), Da Nang, Republic of Vietnam and worked for nine 
months with Seabees in an area next to a UDT at Da Nang 
Harbor, below Monkey Mountain, that was a staging area for 
material going to the Demilitarized Zone, in an operation 
possibly called Illinois City.  

In written statements and oral testimony, the veteran 
asserted that he was exposed to several stressful incidents 
in service.  When he first arrived in Vietnam, he lived on a 
World War II troop carrier in Da Nang and, in approximately 
November or December 1966, said he saw two men die while 
attempting to board the troop carrier from a landing craft in 
rough seas.  He said they were unable to negotiate a ladder, 
fell into the sea and died.  Further, the veteran said he 
lived at Camp Tien Sha and worked at the Da Nang Harbor 
facility.  He described two incidents at Camp Tien Sha when 
sniper fire from Monkey Mountain was returned by fellow 
soldiers and three or four incidents of sniper fire at the Da 
Nang Harbor facility.  Also, while returning to base from 
Marble Mountain and riding in the back of a dump truck, he 
came under sniper attack and several rounds hit the side of 
the truck.  Additionally, sometime in February or March 1967, 
in the area between Camp Tien Sha and China Beach, the 
veteran heard a shot and witnessed the death of a Vietnamese 
woman.  The veteran described frequent exposure to mortar and 
rocket fire attacks during the TET Offensive of 1967 and in 
the summer of 1967, at Camp Tien Sha, including when his 
barracks were hit on one occasion, and at Da Nang Air Base.  
During the summer of 1969, the veteran served on the USS 
STRIBLING (DD867) as a powder man on a 5-inch gun involved in 
coastal bombardment in the I Corp area.  He said ground 
personnel provided targets and soldiers were killed.  The 
veteran said he was upset because if a bad round had gone 
off, he could not have escaped from the gunroom and would 
have been killed.    

The veteran's Naval personnel records (NAVPERS 601-13) 
indicate that he served in the Republic of Vietnam from 
October 1966 to October 1967, was then transferred to the USS 
STRIBLING (DD867) and served aboard the USS STRIBLING from 
March 21 to August 10, 1969 in the contiguous waters of 
Vietnam.  

It does not appear that the RO requested the assistance of 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in attempting to locate corroborative evidence of 
the veteran's claimed inservice stressors.  The Board 
believes this should be done.

If the USASCRUR is able to corroborate any of the veteran's 
claimed inservice stressors, the question next presented is 
whether such a stressor is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD.  
The descriptive definition of a stressor in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition (1994) (DSM-IV) provides 
that a valid diagnosis of PTSD requires that a person has 
been exposed to a traumatic event in which both of the 
following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, helplessness 
or horror. If the veteran's claimed inservice stressor can be 
independently corroborated, it must be clinically evaluated 
in accordance with the provisions of the DSM-IV.

The record does not indicate that the PTSD diagnosis was made 
on the basis of a verified history of the veteran's service 
stressors and, therefore, was inadequate for rating purposes.  
See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  Further 
psychiatric evaluation is necessary.

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Because 
of the change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  In addition, because the VA regional 
office (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED for the following:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorization are 
received, the RO should attempt to 
obtain copies of all indicated records 
that are not already of record, to 
include copies of any records 
pertaining to VA and non-VA outpatient 
psychiatric treatment of the veteran 
since April 1999.

2. The veteran should be given the 
opportunity to submit additional 
evidence and argument in support of 
his claim, including the specifics of 
his alleged stressors in service.  He 
should be requested to provide exact 
names, dates and locations of the 
stressor events.  It should be 
stressed to the veteran that complete 
information concerning his stressors 
is vital to his claim.  

3. The RO should review the file 
(including the veteran's written 
statements and oral testimony) and 
prepare a summary of all the claimed 
stressors.  That summary and all 
associated documents, including a copy 
of the information submitted by the 
veteran, his complete Naval Personnel 
records, DD Form 214 and a copy of 
this remand, should be sent to U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150-
3197.  USASCRUR should be requested to 
provide any information, including 
unit histories, that might corroborate 
the veteran's alleged inservice 
stressors.  

4. After the above information has been 
obtained, if, and only if, the RO 
determines that the record establishes 
the existence of a verified stressor 
or stressors, the RO must specify what 
stressor or stressors in service it 
has determined are established by the 
record.  In reaching this 
determination, the RO should address 
any credibility questions raised by 
the record.

5. If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
then the RO should schedule the 
veteran for an examination by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders to 
determine the nature and extent of any 
psychiatric disorders found to be 
present.  Any and all studies deemed 
necessary by the examiner should be 
accomplished.  The RO should furnish 
the examiner with a complete and 
accurate account of the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether in- 
service stressors were severe enough 
to have caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have satisfied by the inservice 
stressors.  The diagnosis should 
conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV).  
If the veteran is found to have PTSD, 
the examiner is requested to identify 
the diagnostic criteria, including the 
specific stressor or stressors 
supporting the diagnosis.  If the 
veteran is found to have a psychiatric 
disorder other than PTSD, the examiner 
is requested to provide an opinion as 
to whether it is at least as likely as 
not that the diagnosed disorder is 
related to active military service.  
The rationale for any opinion should 
be provided.  The claims folders 
should be made available to the 
examiner for review before the 
examination.

6. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096-98 (2000) is completed.  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures are fully 
complied with and satisfied.  Id.

7. Then the RO should readjudicate the 
issue of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal since February 
2000.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




